Citation Nr: 1546997	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-00 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease with patellofemoral pain syndrome, left knee.

3.  Entitlement to a disability evaluation in excess of 20 percent for right knee injury with traumatic arthritis, status-post arthroscopy with shaving of medical femoral osteocondylar defect.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2015, the Board remanded the claims on appeal to the Agency of Original Jurisdiction for additional development.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction or impotence, claimed as secondary to posttraumatic stress disorder (PTSD), has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's pes planus has been pronounced and manifested by extreme pain on manipulation and use of his feet that is not improved by orthopedic shoes.

2.  Throughout the period of appeal, flexion of the Veteran's right knee was limited, at most, to 40 degrees with consideration of pain; extension was limited, at most, to 5 degrees with consideration of pain; no instability has been demonstrated.

3.  Throughout the period of appeal, flexion of the Veteran's left knee was limited, at most, to 60 degrees with consideration of pain; extension was limited, at most, to 0 degrees with consideration of pain; no instability has been demonstrated.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating of 50 percent for pes planus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a disability rating in excess of 20 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the November 2009 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examination in to assess the current severity of his service-connected feet and knee disorders.  The VA examinations are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Additionally, in light of the VA compensation and pension examination findings coupled with the additional adjudications performed by the AOJ, the Board finds substantial compliance with the prior remand directives.  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Increased Rating Claims

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

B.  Bilateral Pes Planus from 30 percent

The present appeal for a higher rating stems from the original grant of service connection for bilateral pes planus.  The Veteran's bilateral pes planus has been rated at 30 percent under Diagnostic Code 5276.

Under this code, severe symptoms, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use with characteristic callosities, is 30 percent bilaterally and 20 percent unilaterally.  Pronounced pes planus with marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved with orthopedic shoes or appliances, warrants a 50 percent rating bilaterally, or a 30 percent rating unilaterally.  Diagnostic Code 5256. 

On VA compensation and pension examination in March 2010, the Veteran complained of pain, weakness, stiffness and lack of endurance in both feet.  He rated his foot pain as a 7 on a 0 (low) to 10 (high) pain scale while at rest, and an 8 when standing or walking.  He had not used any medication for treatment.  He experienced flare-ups after walking and standing.  His foot pain was constant while he was at work, and he could not perform daily physical exercises.  He used custom-made orthotics which gave moderate relief to his foot pain.  The examiner found reduced medial arch upon each foot.  There was in-bowing of the Achilles tendon of each leg which could not be corrected by manipulation.  There was tightening of the Achilles tendon of each leg upon dorsiflexion.  There was callus formation at the plantar aspect of the metatarsal heads of each foot and heel.  There was four degrees of calcaneal inversion of each foot which could not be completely corrected by manipulation.  The Veteran's shoes displayed an uneven shoe wear pattern with the lateral side of each heel displaying a greater worn down wear pattern.

In December 2010, the Veteran had his orthotics trimmed to fit his work boots.

A January 2012 sick slip indicates that the Veteran was restricted from running, jumping, and marching for 90 days due to a pending podiatry appointment.  In March 2012, his profile was extended for two months.  A doctor indicated in May 2012 that the Veteran was unable to do physical training tests due to his chronic foot problem.

In October 2012, the Veteran received a steroid injection for a painful foot condition.  He was also medically excused from performing a physical fitness test due to his foot condition.

An October 2013 letter from O.S.U., M.D., reflects that the Veteran should avoid prolonged standing and walking due to his chronic foot pain.

The Veteran remarked in November 2013 that he had been given orthopedic shoes for his foot pain, but they didn't help.  He was taking Naproxen for his pain.  He said that he had to walk on the sides of his feet.  

In May 2014, the Veteran was fitted for orthopedic shoes.

A VA treatment provider gave the Veteran a letter in September 2014 excusing him from physical agility tests due to his chronic foot pain.

In October 2014, the Veteran was seen at a VA facility for bilateral foot pain.  His pain was constant and was aggravated by walking and standing.  

On VA compensation and pension examination in January 2015, the Veteran reported aching, burning, and bruise-like pain in the arches of both feet.  Prolonged walking or standing caused plantar foot pain.  The Veteran was unable to stand or walk for extended periods of time.  His foot pain was accentuated on manipulation of both feet.  Both feet swelled on use.  He used arch supports, built-up shoes, and orthotics, yet he remained symptomatic.  He experienced extreme tenderness of the plantar surfaces of both feet; the examiner indicated that the tenderness was improved by orthopedic shoes.  The examiner did not find objective evidence of marked deformity of either foot or marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  There was no inward bowing of the Achilles' tendon.  The examiner did not find marked inward displacement or severe spasm of the Achilles' tendon of either foot.  Mild or moderate symptoms of hallux valgus were noted.  

Based on this evidence, the Board finds that a 50 percent rating is warranted.  Although he does not have severe spams of the tendo achillis on manipulation, which is part of the criteria for a 50 percent rating, he clearly has pronounced pain on use and extreme tenderness of the plantar surfaces of the feet, as manifest by his continued physical profiles and ongoing follow-up care.  Further, the January 2015 VA examiner emphasized that the Veteran's bilateral pes planus symptoms are not improved by his orthopedic shoes, which is part of the criteria for a 50 percent rating.  Overall, the Board finds that the more closely approximates the criteria for the 50 percent rating.  38 C.F.R. § 4.7.  The Veteran is informed that this is the maximum schedular rating available for bilateral pes planus under Diagnostic Code 5276.

C.  Right Knee from 20 percent; Left Knee from 10 percent

Service connection for a right knee disability was established by means of a November 1994 rating decision.  A 20 percent disability rating was granted by means of a December 2002 decision.  The current claim for an increased rating was filed in June 2009.  The claim for an increased rating for the left knee disability stems from the original grant of service connection.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

A VA treatment record from May 2009 reflects that although the Veteran experienced pain, he had a full range of motion of both knees.  In June 2009, a VA orthopedist indicated that the Veteran would need joint replacement surgery in the future.

On VA compensation and pension examination in March 2010, the Veteran reported daily pain.  He had daily flare-ups that were brought on by weightbearing and walking.  He had difficulty climbing stairs.  He had to be on his feet at work, and he had problems being on his feet for prolonged periods.  His job required him to exercise and run, and he had to force himself to comply with the requirements.  He could not squat or kneel.  He had not lost any days from work due to his knee pain.  He did not take any medication for his knee pain.  He walked with an antalgic gait.  The examiner found no heat, effusion, or Baker's cyst.  Both knees could flex to 120 degrees with crepitus.  No loss of motion occurred with repetitive motion.  There was no evidence of fatigability, lack of endurance, or incoordination.  Both knees were considered to be stable.  

In August 2010, the Veteran complained to a VA treatment provider of bilateral knee pain.  The range of motion of both knees was from 0 to 125 degrees with pain.  An X-ray of the bilateral knees revealed a moderate amount of tricompartmental osteoarthritis.  The Veteran was advised that eventually he may need a joint replacement, but at the moment, the degenerative changes were moderate.

In February 2011, a VA treatment provider noted that the Veteran had full range of motion of his bilateral knees.  No laxity of either knee was found.  In May 2011, the Veteran was provided bilateral knee braces.

In October 2011, the Veteran received steroid injections in his knees.  He returned for additional injections at six-month intervals.

In November 2013, the Veteran remarked that he had received steroid injections in both of his knees.  His knees were swollen from standing due to his job.

On VA compensation and pension examination in January 2015, the Veteran reported experiencing flare-ups that would last for two to three hours during which he had to sit and elevate his legs.  Right knee flexion was to 90 degrees with pain beginning at 40 degrees.  Right knee extension was to 5 degrees with pain at any degree of hyperextension.  On repetitive testing, right knee flexion was to 40 degrees, and right knee extension was to 10 degrees.  Both knees were stable on objective testing.  There was no evidence of subluxation of either knee.  It was noted that the Veteran had transitioned to a desk job and was doing well with a more sedentary work assignment.  No findings were recorded regarding the left knee.

On VA compensation and pension examination in May 2015, it was noted that the Veteran could stand for 10 to 15 minutes and walk about a quarter of a mile.  He could climb a single flight of stairs.  He avoided squatting because of pain.  Right knee flexion was from 0 to 60 degrees with pain.  Extension was to 0 degrees with pain.  Left knee flexion was to 60 degrees with pain.  Left knee extension was to 0 degrees with pain.  Repetitive use did not provide additional limitation of motion of either knee.  No ankylosis of either knee was found.  No subluxation or lateral instability of either knee was found.  The Veteran had continuous effusion in both knees.  The examiner additionally noted that the Veteran refused to attempt to bend his knees for range of motion testing, but the Veteran was able to sit comfortably with the knees bent to 60 degrees.

Concerning limitation of motion, there is no basis for assignment of a higher disability rating under DC 5260 (for limitation of flexion) at any time during the course of the appeal.  Concerning the right knee, the evidence reflects that flexion of the right knee was limited, at worst, to 40 degrees, with consideration of pain.  For the left knee, the evidence reflects that flexion of the left knee was limited, at worst, to 60 degrees, with consideration of pain.  The aforementioned flexion measurements are consistent with no more than a 20 percent rating for the right knee and a 0 percent (noncompensable) rating for the left knee under Diagnostic Code 5260.  Notably, these findings do not meet the criteria even for the currently assigned rating of 10 percent for the left knee, much less for a higher rating at any time throughout the period of appeal.

The Board also finds that the weight of the evidence is against awarding a higher disability rating throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the right knee was limited, at worst, to 5 degrees, with consideration of pain.  Extension of the left knee was limited, at worst, to 0 degrees, with consideration of pain.  These findings do not meet the criteria for a compensable rating under Diagnostic Code 5261, much less for a higher rating.

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is not warranted at any time throughout the period of appeal.  Instability has not been noted in the VA treatment records.  Further, VA compensation and pension examiners in March 2010, January 2015, and May 2015 specified that no subluxation of instability of either knee was found on objective observation.  To whatever extent the Veteran may assert that his knees are unstable, the Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, the Board finds that a separate disability rating is not warranted at any time during the period of appeal for instability of the either knee, pursuant to Diagnostic Code 5257.

No higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (cartilage, semilunar, dislocated) Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move both of his knees, albeit with some limitation of motion, so they are clearly not ankylosed.  Moreover, the Board notes that the Veteran is being compensated for all his symptomatology under Diagnostic Code 5260 to include consideration of all the pertinent regulatory factors, such as functional loss.  

The Board notes that the Veteran's functional loss was considered, in excess of that noted above, as the medical evidence shows that the Veteran has consistently complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is already contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either knee, in excess of what was discussed above.

D.  Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's feet and knee disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his bilateral feet or his bilateral knees.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the Veteran has received physical profiles for his lower extremity disorders; however, he has been rotated to a desk job.  Additionally, the schedular evaluations contemplate some degree of interference with employment.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disabilities on appeal, and the Board finds that the evidence does not reasonably raise such an issue.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed nor has the evidence raised the issue that his service-connected disabilities on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  A rating in and of itself is an indication of occupational impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

Entitlement to an initial disability evaluation OF 50 percent for bilateral pes planus is granted.

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease with patellofemoral pain syndrome, left knee, is denied.

Entitlement to a disability evaluation in excess of 20 percent for right knee injury with traumatic arthritis, status-post arthroscopy with shaving of medical femoral osteocondylar defect, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


